Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Fauber appeals the district court’s order dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Fauber’s motion for default judgment, deny his amended motion for default judgment, deny his second amended motion for default judgment, deny his motion to remove attorney, and affirm for the reasons stated by the district court. Fauber v. Commonwealth, Christy Monolo, No. 5:09-cv-00072-jct, 2009 WL 4572925 (W.D.Va. Dec. 7, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.